Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Choudhury (US 20150281910) teaches determining a position of the mobile device within buildings, the mobile device comprising: one or more motion sensors, a relative feature spot map establishing module; absolute coordinates determining module configured for determining the absolute coordinates of the position of the mobile device by determining to which absolute feature spot map of the absolute feature spot. 
Ryan (US 20160195605 A1) teaches “wherein a spatial relation of the relative feature spots of the one or more relative feature spot maps (directional heading) is matched to a spatial (spatial map) relation of the absolute feature spots of each of the absolute feature spot maps
 However, Choudhury in view of Ryan fail to teach all of the above features in combination with the following features of “the absolute coordinates determining processor is configured for determining the absolute coordinates by matching a spatial relation of the relative feature spots of the one or more relative feature spot maps to a spatial relation of the absolute feature spots of each of the absolute feature spot maps.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646